1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BRIAN K. DAVIS, individually and on behalf ) Case No.: 1:19-cv-01490-DAD-JLT
     of all others similarly situated,          )
12                   Plaintiff,                 ) ORDER CLOSING THE ACTION WITHOUT
                                                ) PREJUDICE TO THE PUTATIVE CLASS
13            v.                                )
                                                )
14   MIDLAND CREDIT MANAGEMENT, INC., )
15                                              )
                     Defendant.                 )
16                                              )

17          The plaintiff and the defendant have stipulated to dismiss the action with prejudice and with

18   each side to bear their own fees and costs. (Doc. 12) The stipulation makes no reference to the putative

19   class. Id. The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately

20   with further order of the Court. Accordingly, the Clerk of Court is DIRECTED to close this action but

21   does so without prejudice as to the putative class.

22
23   IT IS SO ORDERED.

24      Dated:     January 16, 2020                           /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
